Notice of Pre-AIA  or AIA  Status
DETAILED ACTION
The present application is being examined under the AIA  first to file provisions. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Shimon Benjamin on 04/07/2021.

The application has been amended as follows: IN THE CLAIMS

1. 	(Currently Amended) A method of decoding and re-encoding an encoded video stream to nullify malicious agents potentially embedded in the encoded video stream, comprising: 
using at least one processor for removing or altering malicious agents potentially embedded in the encoded video stream, by: 
decoding a received encoded video stream to obtain a decoded video stream;
extracting, from the encoded video stream, encoding information calculated by an originating encoder to create the encoded video stream,
wherein the encoding information calculated by the originating encoder includes motion estimation of motion vectors, quantization parameters, and macroblock types; 
adjusting the encoding information by replacing at least one quantization parameter defined in the encoding information with a respective adjusted quantization parameter calculated based on a random selection of a value from a pre-defined range of quantization parameter values, wherein the value randomly selected being utilized during encoding for introducing randomness to a structure of an output video stream encoded using the adjusted encoding information thereby preventing predictability of the structure, wherein the pre-defined range being , 
wherein said encoding being performed using the encoding information calculated by the originating encoder and extracted from the encoded video stream, without motion estimation calculations being conducted for producing the modified encoded video stream;
encoding the decoded video stream using the adjusted encoding information to produce a modified encoded video stream, encoded in a same encoding protocol as an encoding protocol of the received encoded video stream; and 
transmitting the modified encoded video stream.


2.-3. 	(Original).

4.-5.	(Cancelled)

6.-7.	(Original)

8. 	(Currently Amended) A system for decoding and re-encoding an encoded video stream to nullify malicious agents potentially embedded in the encoded video stream, comprising: 
at least one processor executing a code for removing or altering malicious agents potentially embedded in the encoded video stream, the code comprising: 
code instructions to decode a received encoded video stream to obtain a decoded video stream; 
code instructions to extract, from the encoded video stream, encoding information calculated by an originating encoder to create the encoded video stream,
wherein the encoding information calculated by the originating encoder includes motion estimation of motion vectors, quantization parameters, and macroblock types; 
code instructions to adjust the encoding information by replacing at least one quantization parameter defined in the encoding information with a respective adjusted quantization parameter calculated based on a random selection of a value from a pre-defined range of quantization parameter values, wherein the value randomly selected being utilized during encoding for introducing randomness to , 
wherein said encoding being performed using the encoding information calculated by the originating encoder and extracted from the encoded video stream, without motion estimation calculations being conducted for producing the modified encoded video stream; 
code instructions to encode the decoded video stream using the adjusted encoding information to produce a modified encoded video stream, encoded in a same encoding protocol as an encoding protocol of the received encoded video stream; and 
code instructions to transmit the modified encoded video stream.

9.-10. 	(Original).

11.-12.	(Cancelled)

13.-14.	(Original)

15. 	(Currently Amended) A computer program product for decoding and re-encoding an encoded video stream to nullify malicious agents potentially embedded in the encoded video stream, comprising:
a non-transitory computer readable storage medium storing a plurality of program instructions for removing or altering malicious agents potentially embedded in the encoded video stream, said plurality of program instructions comprising: 
first program instructions for decoding a received encoded video stream to obtain a decoded video stream; 
second program instructions for extracting, from the encoded video stream, encoding information calculated by an originating encoder to create the encoded video stream,
wherein the encoding information calculated by the originating encoder includes motion estimation of motion vectors, quantization parameters, and macroblock types; 

wherein said encoding being performed using the encoding information calculated by the originating encoder and extracted from the encoded video stream, without motion estimation calculations being conducted for producing the modified encoded video stream; 
fourth program instructions for encoding the decoded video stream using the adjusted encoding information to produce a modified encoded video stream, encoded in a same encoding protocol as an encoding protocol of the received encoded video stream; and 
fifth program instructions for transmitting the modified encoded video stream; 
wherein the first, second, third, fourth and fifth program instructions are executed by at least one processor from the non-transitory computer readable storage medium.

16.-20. (Original)

21.-24. (Previously Presented)

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
The instant Application claims a video processing system/method for perform video coding to remove embedded malicious agents by adjusting quantization parameter using a random selected value and by re-encoding the adjusted quantized video data without performing the calculation of the motion parameters..

. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ando (US-10417951 B2) teaches a video processing system that perform image compression using encoding circuit that utilize a generated random seed number and a quantization coefficient for each pixel.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT KIR whose telephone number is (571)272-6245.  The examiner can normally be reached on Monday - Friday, 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-



/ALBERT KIR/Primary Examiner, Art Unit 2485